 

 

Case 7:20-cv-02745-VB Document 35 Filed Oo (Olas. -Page.1.of 1...

 

 

| USDC SBNY I
| DOCUMENT !
UNITED STATES DISTRICT COURT ELECTRONICALLY PULED |
SOUTHERN DISTRICT OF NEW YORK DOC #: |
oe ee eee x
ARTURO RODRIGUEZ, and KAREN | paw ruLeDs. Cy t G34 Jo-(.s
RODRIGUEZ, :
Plaintiffs, :
Vv. : ORDER OF DISMISSAL
C.R. BARD INCORPORATED, and BARD : 20 CV 2745 (VB)
PERIPHERAL VASCULAR
INCORPORATED,
Defendants. :
sorerccrcn x

 

The Court has been advised that the parties have reached a settlement in principle in this
case, Accordingly, it is HEREBY ORDERED that this action is dismissed without costs, and
without prejudice to the right to restore the action, provided the application to restore the action
is made by no later than November 2, 2021. To be clear, any application to restore the action, or
to extend the time to do so, must be filed by November 2, 2021, and any application to restore
the action filed thereafter may be denied solely on the basis that it is untimely.

All other deadlines, conferences, or other scheduled court appearances are cancelled.

The Clerk is instructed to close the case.

Dated: September 3, 2021

White Plains, NY
SO ORDERED:

Vu

Vincent L. Briccetti
United States District Judge

 
